DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 7, Figures 6A-6C, claims 1-5, 7-11, 13-15 and 18-24 in paper filed on 6/10/22 without traverse is acknowledged.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fullerton et al. (US 8,035,260), Figures 12A-16C.
	Regarding claim 1, Fullerton discloses the cores comprising:
a center disc (see the drawing below) having a center disposed as a center of the magnet (see the drawing below), 
a face (see the drawing below) of the center disc (see the drawing below) substantially perpendicular to a central axis (see the drawing below) of the magnet (see the drawing below); and 
a first plurality of outer discs (see the drawing below) disposed around the center disc (see the drawing below) in a bundled rod construction, 
a face (see the drawing below) of each of the first plurality of outer discs (see the drawings below) substantially perpendicular to the central axis (see the drawing below) of the magnet (see the drawing below).
the center disc (see the drawing below) and each disc of the first plurality of outer discs (see the drawing below) is electrically insulated from every other disc (see figure 16C, the air gaps/spaces between the magnets 1608, are working as the insulators).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Center disc)][AltContent: textbox (Face )][AltContent: textbox (Center axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (Magnets
Outer discs)][AltContent: arrow]	
    PNG
    media_image1.png
    246
    338
    media_image1.png
    Greyscale

Annotated FIGS. 12A-12E of Fullerton

    PNG
    media_image2.png
    223
    466
    media_image2.png
    Greyscale

Regarding claim 2, Fullerton discloses the magnet of claim 1: 
a depth of the center disc (see the drawing above) and a depth of each of the first plurality of outer discs (see the drawing above) are substantially the same.
Regarding claim 3, Fullerton discloses the magnet of claim 1: 
a size of the center disc (see the drawing above) and a size of each of the first plurality of outer discs (see the drawing above) are substantially the same.
Regarding claim 4, Fullerton discloses the magnet of claim 1: 
a shape of the center disc (see the drawing above) and a shape of each of the first plurality of outer discs (see the drawing above) are substantially the same shape.
Regarding claim 5, Fullerton discloses the magnet of claim 4: 
the shape is substantially a circle.
Regarding claim 7, Fullerton discloses the magnet of claim 1: 
the center disc (see the drawing above/below) and each of the first plurality of outer discs (see the drawing above/below) are within an outer boundary (see the drawing below) of the magnet.

    PNG
    media_image3.png
    295
    456
    media_image3.png
    Greyscale

[AltContent: textbox (Center Axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (1st outer discs)][AltContent: textbox (2nd outer discs)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Center disc)][AltContent: arrow][AltContent: textbox (Diameter of the outer boundary)]
    PNG
    media_image4.png
    208
    365
    media_image4.png
    Greyscale

Annotated FIG. 13C of Fullerton
Regarding claim 11, Fullerton discloses the magnet of claim 7: 
a second plurality of outer discs (1308) disposed around the center disc in the bundled rod construction with the center disc and each of the first plurality of outer discs (1306), 
a face of each of the second plurality of outer discs substantially perpendicular to the central axis of the magnet. 
each disc of the first plurality of outer discs, and each disc of the second plurality of outer discs are electrically insulated from every other disc (see figure 16C, the air gaps/spaces between the magnets 1608, are working as the insulators).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Fullerton et al. (US 8,035,260), Figures 12A-16C in view of Kocijan (US 2012/0092104).
Regarding claim 8 (the magnet of claim 7), Fullerton does not disclose the gaps exist between the center disc and each of the first plurality of outer discs, and between each of the first plurality of outer discs and the outer boundary, and the gaps are filled with an insulating fill.
	Kocijan discloses a magnet arrays comprising the gaps are filled with an insulating fill (14, see para. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gaps are filled with an insulating fill as taught by Kocijan with Fullerton’s device for purpose of preventing the adjacent magnets from passing the electricity between the other magnets.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (US 8,035,260), Figures 12A-16C in view of Michael (US 8,350,663), Figure 15.
Regarding claim 9, Fullerton discloses the magnet of claim 7: 
a shape of the outer boundary (see the drawing above/below), the center disc (see the drawing above/below), and each of the first plurality of outer discs (see the drawing above/below) is substantially a circle.
However, Fullerton does not disclose a diameter of the outer boundary is greater than a diameter of the center disc and each of the first plurality of outer discs 
Michael discloses the multi-core element permanent magnets comprising
a diameter of the outer boundary (see the drawing below) is greater than a diameter of the center disc (see the drawing below) and each of the first plurality of outer discs (see the drawing below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diameter of the outer boundary is greater than a diameter of the center disc as taught by Michael with Fullerton’s device for the purpose of suitability of the intended use. Since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
[AltContent: textbox (Outer discs)][AltContent: textbox (Outer boundary)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    317
    440
    media_image5.png
    Greyscale
Annotated FIG. 15 of Michael
Regarding claim 10, Fullerton discloses the magnet of claim 9:  
Although Michael does not explicitly disclose the diameter of the outer boundary is three times the diameter of the center disc and three times the diameter of each of the first plurality of outer discs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diameter of the outer boundary is three times the diameter of the center disc and three times the diameter of each of the first plurality of outer discs for the purpose of suitability of the intended use. Since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image3.png
    295
    456
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    223
    466
    media_image2.png
    Greyscale

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (US 8,035,260), Figures 12A-16C in view of Saburo Miyata (US 3,059,156).
Regarding claim 13 (the magnet of claim 11) and claim 14 (the magnet of claim 1) Fullerton does not disclose the center disc and each of the first plurality of outer discs, and each of the second plurality of outer discs are coated with an insulating material.
Saburo Miyata discloses the controlling magnetic fields comprising:
the plurality magnet (8) is electrically insulated from every other magnet (9, see para. 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shield magnet (9) as taught by Saburo with the coated magnet for the purpose of providing protection from corrosion.
Claims 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (US 8,035,260), Figures 12A-16C in view of Vail (2010/0085138).
Regarding claim 15, Fullerton discloses: 
a first plurality of discs (see the drawings above), 
a face (see the drawing below) of each of the first plurality of discs is substantially perpendicular to a central axis (see the drawings above).
Fullerton does not disclose a core of magnetically active material, the core comprising: a first portion; a second portion; and an air gap between the first portion and the second portion, the composite disc magnet housed in the air gap between the first portion and the second portion of the core.
Vail discloses the crossed gap ferrite cores comprising:
a core (100, 200, 500) of magnetically active material, the core comprising: 
a first portion (202, see the drawing below); 
a second portion (204, see the drawing below); and 
an air gap (G1, G2) between the first portion and the second portion, 
the composite disc magnet housed in the air gap (G1, G2) between the first portion and the second portion of the core (100, 200, 500).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the core as taught by Vail with Fullerton’s device for the purpose of providing high magnetic permeability and better guide magnetic fields in electrical, electromechanical performance.
[AltContent: textbox (1st portion)][AltContent: arrow][AltContent: textbox (2nd portion)][AltContent: arrow]
    PNG
    media_image6.png
    314
    267
    media_image6.png
    Greyscale
 Annotated FIG. 1 of Vail

    PNG
    media_image7.png
    292
    446
    media_image7.png
    Greyscale


    PNG
    media_image2.png
    223
    466
    media_image2.png
    Greyscale


    PNG
    media_image8.png
    284
    449
    media_image8.png
    Greyscale

Regarding claim 18, Fullerton discloses the magnet of claim 15: 
the first plurality of discs (see the drawing above) the disposed around the central axis (see the drawing above) of the composite disc magnet in a bundled rod construction (see figure 13C).
each disc (see the drawing above) of the plurality of discs (see the drawing above) is electrically insulated from every other disc (see figure 16C, the air gaps/spaces between the magnets 1608, are working as the insulators).
Regarding claim 19, Fullerton discloses the magnet of claim 15: 
a depth of each of the first plurality of discs (see the drawing above) is substantially the same.
Regarding claim 20, Fullerton discloses the magnet of claim 15: 
a size of each of the first plurality of discs (see the drawing above) is substantially the same.
Regarding claim 21, Fullerton discloses the magnet of claim 15: a shape of each of the first plurality of discs (see the drawing above) is substantially the same shape.
Regarding claim 22, Fullerton discloses the magnet of claim 15:
The disc magnet (1306, 1308, Fig. 13C);
However, Fullerton does not disclose the second portion of the core further comprises a center post.
Vail discloses: 
the second portion (see the drawing below) of the core (100) further comprises a center post (see the drawing below), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the disc magnet as taught by Fullerton with Vail’s center post of the second portion for the purpose of providing high magnetic permeability and better guide magnetic fields in electrical, electromechanical performance.
[AltContent: textbox (Center post)][AltContent: arrow]
    PNG
    media_image9.png
    321
    444
    media_image9.png
    Greyscale


    PNG
    media_image2.png
    223
    466
    media_image2.png
    Greyscale

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (US 8,035,260), Figures 12A-16C in view of Vail (2010/0085138), further in view of Kocijan (US 2012/0092104).
Regarding claims 23 (the magnet of claim 22), Fullerton discloses: 
the gaps between each of the first plurality of outer discs (see the drawing above and figure 16C) 
however, Fullerton and Vail do not disclose between each of the first plurality of outer discs and the outer boundary are filled with an insulating fill.
	Kocijan discloses a magnet arrays comprising the gaps are filled with an insulating fill (14, see para. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gaps are filled with an insulating fill as taught by Kocijan with Fullerton’s device for purpose of preventing the adjacent magnets from passing the electricity between the other magnets.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (US 8,035,260), Figures 12A-16C in view of Vail (2010/0085138), further in view of Saburo Miyata (US 3,059,156).
Regarding claim 24 (the magnet of claim 18), Fullerton and Vail do not disclose each of the first plurality of discs is coated with an insulating material.
Saburo Miyata discloses the plurality magnet (8) is electrically insulated from every other magnet (9, see para. 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shield magnet (9) as taught by Saburo with the coated magnet for the purpose of providing protection from corrosion.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 	
		
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 1, 2022

/BERNARD ROJAS/Primary Examiner, Art Unit 2837